Case 3:21-cv-10575-RHC-RSW ECF No. 6, PageID.739 Filed 04/06/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF MICHIGAN


EMILY EVANS AND MELANIE WELCH,

               Plaintiffs,

vs.                                                21-cv-10575-RHC-APP
                                                   Honorable Robert H. Cleland
THE CITY OF ANN ARBOR, et al,

               Defendants.



 NOTICE OF APPEARANCE ON BEHALF OF MATTHEW KRICHBAUM

         Please take notice of the appearance of Steven M. Wolock of Maddin Hauser

Roth & Heller, P.C., on behalf of defendant Matthew Krichbaum.

                                 Respectfully submitted,

                                  MADDIN, HAUSER, ROTH & HELLER, PC


                                  By: /S/ Steven M. Wolock (P38497)
                                  Steven M. Wolock (P38497)
                                  Attorneys for Defendant Krichbaum
                                  28400 Northwestern Highway, 2rd Floor
                                  Southfield, MI 48034
                                   (248) 354-4030
                                  swolock@maddinhauser.com

Dated: April 6, 2021




03404883 v1
Case 3:21-cv-10575-RHC-RSW ECF No. 6, PageID.740 Filed 04/06/21 Page 2 of 2




                          CERTIFICATE OF SERVICE

        I hereby certify that on April 6, 2021, I caused to be electronically filed the
 above document(s) with the Clerk of the Court using the efiling system, which
 will send notification of such filing to all counsel of record.

                                         MADDIN, HAUSER ROTH & HELLER,
                                         P.C.
                                         /s/ Steven M. Wolock (P38497)
                                         Steven M. Wolock (P38497)
                                         Attorneys for Defendant Krichbaum
                                         28400 Northwestern Highway, 2nd Floor
                                         Southfield, MI 48034
                                         (248) 354-4030
                                         swolock@maddinhauser.com
 Dated: April 6, 2021




03404883 v1
